Citation Nr: 0504681	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-25 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected residuals of a left knee 
laceration, with traumatic arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee laceration, with traumatic 
arthritis.  

3.  Entitlement to an effective date earlier than July 31, 
2001, for a grant of service connection for residuals of a 
left knee laceration, with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


REMAND

The appellant had active military service from March 1973 to 
December 1975.  

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  By a September 2002 rating action, 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, granted the appellant's 
claim for entitlement to service connection for residuals of 
a left knee laceration, with traumatic arthritis, and 
assigned a 10 percent disability rating, effective from July 
31, 2001.  Additionally, in a November 2002 rating action, 
the RO denied the appellant's claim for entitlement to 
service connection for hypertension, secondary to service-
connected residuals of a left knee laceration, with traumatic 
arthritis.  In January 2003, the appellant filed a notice of 
disagreement (NOD) in response to the November 2002 rating 
action which denied his claim for service connection for 
hypertension, secondary to the service-connected left knee 
disability.  In the January 2003 NOD, the appellant noted 
that he would like to have his "appeal review" before a 
decision review officer and his representative.  Moreover, in 
February 2003, he filed an NOD with respect to the disability 
rating assigned to his service-connected residuals of a left 
knee laceration, with traumatic arthritis.  In the February 
2003 NOD, the appellant also maintained that he was entitled 
to an effective date prior to July 31, 2001, for the grant of 
service connection for residuals of a left knee laceration, 
with traumatic arthritis.  

In July 2003, a statement of the case (SOC) was issued with 
respect to the following claims: (1) entitlement to service 
connection for hypertension, secondary to service-connected 
residuals of a left knee laceration, with traumatic 
arthritis, (2) entitlement to an evaluation in excess of 10 
percent for residuals of a left knee laceration, with 
traumatic arthritis, and (3) entitlement to an effective date 
earlier than July 31, 2001, for a grant of service connection 
for residuals of a left knee laceration, with 


traumatic arthritis.  In the July 2003 SOC, the RO stated 
that the SOC was being furnished in advance of the personal 
appearance that the appellant had requested so that he would 
be fully informed of the evidence that had been considered 
and the reasons for the decisions with which he had 
disagreed.  The RO indicated that the appellant would be 
advised in the next few days of the date and time of his 
hearing.  

In September 2003, the appellant filed a timely substantive 
appeal (VA Form 9) with respect to the issues listed in the 
July 2003 SOC.  In the appellant's September 2003 substantive 
appeal, the appellant indicated that he did not want a 
hearing at the RO before the Board.  The appellant also 
stated that he wanted to "rest" his appeal on the evidence 
of record.  In this regard, in a letter from the RO to the 
appellant, dated in January 2004, the RO noted that although 
the appellant had reported in his September 2003 substantive 
appeal that he wanted to "rest" his appeal, the RO 
indicated that in the past, the appellant had requested a 
local hearing.  Thus, the RO asked that the appellant clarify 
his hearing request.  In a statement in support of claim (VA 
Form 21-4138), dated in January 2004, the appellant stated 
that he was withdrawing his request for a local hearing with 
a decision review officer.  However, in correspondence from 
the appellant, dated and received by the RO in May 2004, the 
appellant stated that "per error in my original Form 9," it 
was his request that he be scheduled for a videoconference 
hearing at the RO before the Board.  As such, this case needs 
to be returned to the RO so that a videoconference hearing 
before the Board may be scheduled.     

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C., for the following development:   

The RO should place the appellant's name 
on the docket for a videoconference 
hearing before the Board according to the 
date of his request for such a hearing.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



